NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                 Submitted July 28, 2017*
                                 Decided August 3, 2017



                                           Before

                           WILLIAM J. BAUER, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge


No. 17-2260                                                       Appeal from the United
                                                                  States District Court for the
SYL JOHNSON,                                                      Northern District of Illinois,
    Plaintiff-Appellant,                                          Eastern Division.
         v.
                                                                  No. 16 C 5045
UMG RECORDINGS, INCORPORATED, et al.,                             Harry D. Leinenweber, Judge.
  Defendants-Appellees.


                                            Order

    Syl Johnson filed and settled copyright litigation. Then he filed the current,
overlapping, copyright suit, which was dismissed as precluded by the
disposition of the first suit. In 2016 Johnson appealed that decision to us,
contending that the settlement was a sham and a fraud on the court. We affirmed,
however, observing that the remedy for any fraud in the first case is to ask the


*This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
We have unanimously agreed to decide the case without argument because the briefs and record
adequately present the facts and legal arguments, and argument would not significantly aid the
court. See Fed. R. App. P. 34(a)(2)(C).
No. 17-2260                                                                    Page 2



judge in the first case to set aside the judgment. The decision is not subject to
collateral attack by filing a new suit. Johnson v. UMG Recordings, Inc., No. 16-2943
(7th Cir. Oct. 31, 2016) (nonprecedential disposition).

    Instead of asking the judge who had handled the first suit to reopen the
judgment, Johnson asked the judge who handled the second suit to reopen the
second judgment. The motion relied on every subpart of Fed. R. Civ. P. 60(b).
The district judge summarily denied this motion, stating that Johnson had not
provided any reason for reopening the judgment.

     Johnson’s appeal from that decision presents a large number of arguments.
He contends, for example, that there is not complete overlap in the songs subject
to the two suits and the litigants involved in them. He contends that there were
problems with service of process on some defendants. He maintains that some
defendants, and their lawyer, deceived the district court. But all of these
arguments could have been presented on direct appeal last year. None is based
on extraordinary circumstances discovered only after the judgment became final.
Accordingly the district judge did not abuse his discretion in denying the motion
to reopen.

     It is unnecessary to wait for the appellees’ brief in this appeal. The decision
of the district court is summarily affirmed.

                                                                            AFFIRMED